DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,746,069 to McKenzie in view of US Patent 5,887,941 to Kopinski.
Regarding claim 1, McKenzie discloses a vehicle comprising: a driver seat (left seat in Fig. 1); a front passenger seat (right seat in Fig. 1); a console assembly (32) located between the driver seat and the front passenger seat; and a retractable cover assembly (10) comprising a flexible, sheet-form cover (18) that is connected to a retract device (16 – see also Fig. 3)) that takes up or pays out the cover between extended and retracted configurations.  To the extent there is any question whether McKenzie is illustrating front seats, it would have been obvious to one of ordinary skill to have used McKenzie’s cover on the front seats because it only involves choosing from a finite number of predictable vehicle seats on which to use the cover.  McKenzie fails to disclose whether there is a gap between the driver/passenger seat and the console.  However, Kopinski discloses that gaps are known between vehicle seats and consoles 
Regarding claim 2, the combination from claim 1 discloses wherein the retractable cover assembly comprises a roller (36 – Fig. 3, McKenzie), the cover being rolled about the roller in the retracted configuration.
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie and Kopinski, further in view of US Published Application 2005/0017036 to Dahl.
Regarding claim 3, the combination from claim 1 fails to disclose the roller being located in the console.  However, Dahl discloses a vehicle console (2) that includes a retractable cover (1).  It would have been obvious to one of ordinary skill to have mounted the roller within the console in the combination because doing so only involves a mere rearrangement of known parts having predictable results (i.e. moving the roller inside the console).  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Further, mounting the roller inside the console would hide the cover when it is not in use.
Regarding claim 4, the combination from claim 3 discloses wherein the cover extends through an opening in a console housing of the console assembly (see horizontal opening in console at 15 in Dahl Fig. 1b).
Regarding claim 5, the combination from claim 1 discloses wherein the retract device comprises an actuator (spring 48 – McKenzie Fig. 3) configured to rotate the roller in a take up direction.

Regarding claim 7, the combination from claim 3 discloses wherein the cover comprises a latch mechanism (28 - McKenzie) configured to engage with a mating latch mechanism on the at least one of the driver seat and the front passenger seat (latch mechanism 28 is capable of engaging with a mating latch mechanism on the driver/passenger seat as functionally claimed).   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahl.
Regarding claim 8, Dahl discloses a console assembly for a vehicle, the console assembly comprising: a console housing (housing of 2); and a retractable cover assembly (9) located in the console housing (Fig. 2a, b), the retractable cover assembly comprising a flexible, sheet-form cover that is connected to a retract device that takes up or pays out the cover between extended and retracted configurations (Figs. 2a, b; para. 0006).

Regarding claim 10, Dahl discloses wherein the cover extends through an opening in the console housing of the console assembly (see horizontal opening in console at 15 in Fig. 1d).
Regarding claim 11, Dahl discloses wherein the retract device comprises an actuator (spring – para. 0006) configured to rotate the roller in a take up direction.
Regarding claim 12, Dahl discloses wherein the actuator comprises a spring (para. 0006) that is operatively connected to the roller.
Regarding claim 13, Dahl discloses wherein the cover comprises a latch mechanism (8) configured to engage with a mating latch mechanism on at least one of a driver seat and a front passenger seat (latch mechanism 8 is capable of engaging with a mating latch mechanism on the driver/passenger seat as functionally claimed (for example, if the mating latch mechanism is on the back of the driver seat adjacent to the cover)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734